Citation Nr: 1528449	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-39 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by cramping of the upper and lower extremities claimed as secondary to the service connected sarcoidosis.

2.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) claimed as secondary to service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active duty service from September 1981 to September 1988 and from August 1990 to July 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.

In April 2011, April 2012 and August 2014, the Board remanded the claim for additional development.  

Additionally, by Joint Motion of March 2015, the United States Court of Appeals for Veterans Claims (Court) vacated a portion of a Board August 2014 that denied service connection for an acquired psychiatric disorder.  The appellant's representative has made a presentation on this issue and it is back before the Board for review.

The Veteran's claims file has been converted completely to the electronic data bases in Virtual VA and the Veterans Benefits Management System (VBMS).  Further consideration of all claims should take into account these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a disability manifested by cramping of the upper and lower extremities claimed as secondary to the service connected sarcoidosis.  When this issue was last before the Board in August 2014, it was determined that further development was needed.  Specifically, the RO was to "schedule the Veteran for a VA examination by a physician."  While the Veteran was afforded a VA examination in October 2014, the examination was conducted by a nurse practitioner not a physician as requested, nor was it otherwise approved by a physician.  

The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the remand directives set forth in August 2014 have not been fully satisfied, another remand is warranted.

As to the psychiatric disorder claim, in the Joint Motion it was concluded that the evidence on file was not sufficient to enter a decision on whether the claimed disorder might be aggravated by the service connected sarcoidosis.  As such, that matter is in need of an opinion on that basis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician as to the etiology of his cramping of the upper and lower extremities.  All necessary tests should be conducted.  Access to the Virtual VA and VBMS claim file must be available to the physician for review.  The physician should first identify any disability underlying the Veteran's upper and lower extremity cramping.  Then, as to any such disability, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that the disability is either (a) caused by or (b) aggravated by the service connected sarcoidosis.  If the cramping is determined to be a symptom of the sarcoidosis, that should also be set out.  A complete rationale should accompany any opinion provided.
 
2.  Forward all electronic records to an appropriate examiner.  If available the prior examiner is acceptable, or a similarly situated examiner.  After reviewing all the records the examiner should indicate whether it is at least as likely as not that any identified psychiatric disorder is aggravated (permanently made worse) by the service connected sarcoidosis.  If so, the extent of the aggravation should be detailed.  If it is determined that additional examination is needed to obtain the response, such examination should be scheduled.

3.  After the above development has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




